DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to communications filed on 12/16/2019.
Claims 4-6, 8, 11, 39-43, 45-46, 52, 54, 56, 58-59, 71-73, 77, 79, 85, 88, 95 have been amended.
Claims 7, 9-10, 13-38, 44, 47-51, 53, 55, 57, 60-70, 74-76, 78, 80-84, 86-87, 89-94, 96 have been cancelled.
Claims 1-6, 8, 11-12, 39-43, 45-46, 52, 54, 56, 58-59, 71-73, 77, 79, 85, 88, and 95 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 is being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites the terms “LR” and BLE”. Acronyms should be spelled out at their first mention.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 11-12, 39-43, 45-46, 52, 54, 56, 58-59, 71-73, 77, 79, 85, 88, and 95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations recite a “data storage center is configured to generate first tokens […] and to issue first tokens to the service provider server, and to receive a first token from the service provider’s server […] wherein token transactions for the first tokens […] are stored”. There is improper antecedent basis for the issued “first tokens” in the claim. The examiner suggests amending the limitation “and to issue first tokens” to recite “and to issue the first tokens”. It’s also unclear if the “first token” received from the service provider server is part of the same “first tokens”, making it unclear if the limitation “wherein token transactions for the first tokens […] are stored” requires storing the first token received from the service provider server.
Regarding claims 2-6, 8, 11-12, 39-43, 45-46, 52, 54, 56, 58-59, 71-73, 77, 79, 85, and 88, the limitations invoke, by reference, all of the limitations of claim 1. Therefore, claims 2-6, 8, 11-12, 39-43, 45-46, 52, 54, 56, 58-59, 71-73, 77, 79, 85, and 88 are rejected for the same reasons as set forth in claim 1, above.
Additionally, Claim 2 recites “the data storage server is configured to receive sensor data”. There is improper antecedent basis for the term “sensor data” in the claim because it is not clear if the sensor data is the same sensor data of claim 1. For examination purposes, the limitation has been interpreted as “additional sensor data”.
Claim 2 further recites “a device”. There is improper antecedent basis for the term “a device” in the claim because it is not clear if the device is the same device of claim 1. For examination purposes, the limitation has been interpreted as the same device of claim 1.
Claim 2 further recites “the data storage server configured to issue second tokens to the gateway”. There is improper antecedent basis for the term “second tokens” in the claim because it is not clear if the second tokens are the same second tokens of claim 1. For examination purposes, the limitation has been interpreted as different second tokens.
Claims 3 and 4 further invoke, by reference, all of the limitations of claim 2. Therefore, claims 3 and 4 are rejected for the same reasons as claim 2, above.
Additionally, Claim 5 recites “generate first tokens […] and to issue first tokens”. It’s unclear if the “first tokens” are the same “first tokens” of claim 1. For examination purposes, the limitation has been interpreted as different first tokens.
Additionally, Claim 6 recites “The system of Claim 2 4”. It’s unclear if Claim 6 should depend from claim 2 or 4. For examination purposes, the limitation has been interpreted as being dependent on Claim 2.
Claim 6 further recites “generate first tokens […] and to issue first tokens”. It’s unclear if the “first tokens” are the same “first tokens” of claim 1. For examination purposes, the limitation has been interpreted as different tokens.
Additionally, Claim 12 recites the limitation “the account user”. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation has been interpreted as “an account user”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 95 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and  of copending Application No. 16652477 in view of Savolainen (US 2020/0126050 A1). For example:

Regarding claim 1,

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Application No. 16/652,477 noes not disclose that the device is registered at the service provider's server.
Savolainen discloses that a device may be a device registered at a service provider's server (¶[0025], "the IoT gateway 104A may, in accordance with some example embodiments, receive from the IoT node 102A at least (1) data"; ¶[0058], "the cloud server may receive the IoT node's data, which may be encrypted, in accordance with some example embodiments. The cloud server may check whether the IoT node is a node for which it processes data").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Application No. 16/652,477 in view of Savolainen so that the device is registered at the service provider's server.
One of ordinary skill in the art would have been motivated because it would prevent unnecessary traffic (i.e. receiving node data) when the cloud server does not process data for a particular IoT node.
Regarding Claim 95,

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Application No. 16/652,477 noes not disclose that the device is registered at the service provider's server.
Savolainen discloses that a device may be a device registered at a service provider's server (¶[0025], "the IoT gateway 104A may, in accordance with some example embodiments, receive from the IoT node 102A at least (1) data"; ¶[0058], "the cloud server may receive the IoT node's data, which may be encrypted, in accordance with some example embodiments. The cloud server may check whether the IoT node is a node for which it processes data").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Application No. 16/652,477 in view of Savolainen so that the device is registered at the service provider's server.
One of ordinary skill in the art would have been motivated because it would prevent unnecessary traffic (i.e. receiving node data) when the cloud server does not process data for a particular IoT node.
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 1-6, 8, 11-12, 39-43, 45-46, 52, 54, 56, 58-59, 71-73, 77, 79, 85, 88, and 95 would be allowable over the prior art of record by overcoming all 35 USC 112 and double patenting rejections set forth above. 
The closest prior art of record includes:
Savolainen (US 2017/0055156 A1), which discloses a system including a data storage server (Fig. 1A, 112, a database (or blockchain, see Fig. 1B, 112)), 
a service provider's server (Fig. 1A, 108, an IoT Cloud Server), and 
a gateway (Fig. 1A, 104A-N, at least one gateway), 
the service provider's server in communication with the data storage server (¶[0049] and Fig. 1B, suggested that IoT Cloud Server is in communication with the database 112), and 
the gateway in communication with the data storage server (Fig. 1A, 120, the at least one gateway is connected to the database),
wherein the data storage server is configured to receive a first token from the service provider's server (Fig. 1B and ¶[0049], the database 112 receives a payment from the IoT Cloud Server directed towards the gateway; note from ¶[0027], Bitcoin suggested, and ¶[0030], "credits"),
the gateway arranged to receive the sensor data from a device registered at the service provider's server (¶[0025], "the IoT gateway 104A may, in accordance with some example embodiments, receive from the IoT node 102A at least (1) data"; ¶[0058], "the cloud server may receive the IoT node's data, which may be encrypted, in accordance with some example embodiments. The cloud server may check whether the IoT node is a node for which it processes data").
However, Savolainen fails to teach or disclose that the data storage server is configured to generate first tokens, to receive a registration from the service provider's server, and to issue first tokens to the service provider's server, wherein the data storage server is configured to receive sensor data from the gateway, the data storage server configured to issue second tokens to the gateway after receiving the sensor data from the gateway, the data storage server further configured to store the received sensor data on the data storage server or to store the received sensor data on the service provider's server, wherein the sensor data is stored using a blockchain system, wherein token transactions for the first tokens and for the second tokens are stored using the blockchain system, and wherein the data storage server, the service provider's server, and the gateway are registered nodes in the blockchain system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0055156 A1, which discloses low power nodes (see ¶[0045]), such as sensors (see ¶[0059]), connected to a gateway which is connected to a device management server (see Fig. 1, elements 106, 102, and 110). The device management server includes a data store that stores profiles of the gateway and the nodes (see paragraphs [0052]-[0053]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767. The examiner can normally be reached M-F 10:30AM to 6:30PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446